Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barragan (US 10,148,760) in view of Suzuki et al (JP-2017191044), and further in view of Fears (US 5,890,322).
Regarding claim 21, Barragan shows in Figs.2A-2B the following elements of applicant’s claim: a transmitter including a transmitter (Fig.2A; a post holding a laser transmitter 21) having a base end (an end of the post close to the ground) for attaching to a first surface of the environment and a distal end (an end opposite to the ground) spaced from the base end by a transmitter post length, a laser transmitter assembly (21, 25) securable to the transmitter post between  a transmitter proximate position adjacent the base end and a transmitter distal position adjacent the distal end (Fig.2A), the laser transmitter assembly including a laser source arrange to project a laser beam from the transmitter (Fig.2A; col.2, lines 55-64); and a receiver (22) to be located a transmission distance from the transmitter, the receiver including a receiver post  (Fig.2A; a post holding a receiver 22) having a base end an end of the post close to the ground) for attaching to a second surface of the environment and a distal end (an end opposite to the ground) spaced from the base end by a receiver post length, a laser receiver assembly (22) securable to the receiver  post between a receiver proximate position adjacent the base end and a receiver distal position adjacent the distal end to be aligned with the laser transmitter assembly to receive the laser beam (Fig.2A), the laser receiver assembly including a detector to detect the laser beam and generate a signal in response to a laser beam interruption event (Fig.2A; col.2, lines 65-67).  Although Barragan does not specifically mention that its emitter and receiver housings are selectively secured to its post, such feature is disclosed by Suzuki et al (Fig.1b) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Suzuki et al in the device of Barragan in view of the desire to provide an ability to adjust a laser beam at selected height.  While the modified device of Barragan discloses a snow coverage detection system, it does not specifically mention that its system is used for monitoring snowfall accumulation on a roof.  However, the use of a snow detection system for monitoring snow on a roof is well known in the art as disclosed by Fears (Fig.5) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Fears in the modified device of Barragan in view of the desire to monitor snow accumulation on a roof resulting in achieving a significant reduction in the risk of a possible collapse of the roof.  
Regarding claim 22, the limitations therein are shown in Barragan (Figs.2A-2B) in view of Fears (Fig.5).
Regarding claim 23, the limitations therein are shown in Barragan (Figs.2A-2B) in view of Suzuki et al (Fig.1b) and Fears (Fig.5).
Regarding claims 24 and 26-30, Barragan discloses the feature of utilizing a plurality of beam transmitters (col.3, lines 5-7), and the specific configuration and scheme utilized for the laser beam assembly would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 25, Barragan discloses that a laser beam emitter is configured to generate a focused beam of energy which passed through a surface of a housing (claims 1 and 4).
Regarding claim 31, the limitations therein are disclosed by Barragan (Fig.2A) in view of Suzuki et al (Figs.1a-1b).
Regarding claims 32-33, the limitations therein are disclosed in Fig.3 of Barragan.
Regarding claims 34 and 37-39, these dependent claims includes well known features of a communication system that would have been an obvious design choice, if not inherent, to one of ordinary skill in the art merely depending on the needs of the particular application.
	Regarding claims 35-36 and 40, the specific scheme utilized to control a transmitter and a communication system would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Applicant's arguments filed on 7/14/2022 have been fully considered but they are not persuasive.  
Applicant argues that the combination of Barragan and Suzuki fails to arrive at Applicant’s claimed invention.  However, the examiner disagrees with this argument.  As discussed above, the examiner has stated that, while neither reference discloses all the claimed limitations singularly, Barragan recites a number of them and the remaining elements are taught by Suzuki.  The examiner holds that one of ordinary skill in the art would combine these features as explained previously.  It should be noted that the test for obviousness is whether the combined teaching of the references would have suggested the combination to one of ordinary skill in the art.  One cannot show non-obviousness by attacking references individually where, as here, the rejection is based on a combination of references.  Therefore, the argument based on each reference individually is not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878